Citation Nr: 1533347	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to December 4, 2007, for a grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that granted service connection and assigned a 30 percent rating, effective December 4, 2007.  (In July 2012, the RO assigned an increased staged rating for PTSD of 50 percent, effective April 4, 2011.)  The matter of the effective date of the initial grant of service connection is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  

This matter was previously before the Board in November 2013, at which point the effective date issue was denied and the appeal as to the (staged) ratings assigned remanded for additional development.  The Veteran appealed the portion of the November 2013 decision that represented a final adverse decision by the Board to the Court, resulting in a March 2015 Joint Motion for Remand (JMR) by the parties.  A March 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  

A Travel Board hearing was held in May 2013 before the undersigned and a transcript from the hearing is associated with the record.  The Board notes that, to the extent that the Veteran testified, at the Board hearing, with respect to perceived errors in the September 2003 rating decision that could be construed as a claim for clear and unmistakable error (CUE), he specifically stated on the record that he did not want to pursue a CUE claim at this time.  See May 2013 hearing transcript at 11.


FINDINGS OF FACT

1.  A September 2003 rating decision denied entitlement to service connection for PTSD.

2.  New and material evidence was (constructively) received within one year of the September 2003 rating decision.


CONCLUSION OF LAW

An effective date of May 5, 2003, but no earlier, is warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2014). 

New and material evidence received within one year of a rating decision is one basis for determining the date of claim on appeal.  Specifically, under 38 C.F.R. § 3.156(b), when new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  The United States Court of Appeals for Veterans Claims (Court) has held that under § 3.156(b), new and material evidence received within one year of the date of mailing of a rating decision prevents that decision from becoming final.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA regulation defines "new and material evidence" as follows: "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's initial claim of service connection for PTSD was received by VA on May 5, 2003.  It was denied in a September 2003 rating decision based on a lack of any evidence of PTSD diagnosis or an in-service stressor.  In April 2005, VA treatment records were added to the Veteran's claims file.  These records include psychiatric treatment records from July 2003 through August 2004 that suggest a possible diagnosis of PTSD ("r/o PTSD") based on the Veteran's experiences while stationed in the Republic of Vietnam, to include participation in the Tet Offensive.  This stressor was eventually confirmed and formed the basis for the eventual grant of service connection for PTSD.  (See October 2008 Formal Finding.)  Thus, the VA treatment records are both new, as they were not previously of record at the time of the September 2003 rating decision, and material, as they relate to unestablished facts (current diagnosis and nexus to an in-service event) necessary to substantiate the claim.

While these records were associated with the Veteran's claims file more than one year after the September 2003 rating decision, VA treatment records are constructive of record once created.  Consequently, new and material evidence was (constructively) received by VA within one year of the September 2003 rating decision, abating the finality of that decision.  As service connection was eventually granted, based on a stressor alleged (and later conceded) in the new and material evidence received, the Board finds that an earlier effective date of May 3, 2003, is warranted for the grant of service connection for PTSD, based on the date the claim for such disability was received by VA.


ORDER

An earlier effective date of May 5, 2003, is granted for the award of a grant of service connection for PTSD, subject to the law governing payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


